DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 39-46 and 54-58 in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that EP 2423252 (IZUCHI) does not teach the number-average molar mass as claimed therefore Groups I and II should be regarded as a special technical feature to form a single general inventive concept .  This is not found persuasive because Group I and II do not teach a special technical feature as it does not make a contribution over the prior art in view of GALIZIO and VOGE as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39-41, 43-46, and 52-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/165499 (hereinafter, GALIZIO).
Regarding claims 39, 40, 43, 44, 55, and 57, GALIZIO teaches resin-extended rubber by mixing at least one thermoplastic resin with-rubber-solvent cement comprising at least one conjugated diene monomer-containing rubber (Abstract; [0018 and 0061]). The one conjugated diene monomer-containing rubber includes styrene butadiene copolymer, polybutadiene [0010]. Th at least one conjugated diene monomer containing rubber has a number average molecular weight (Mn) of 80,000 to 1,000,000, preferably 100,000 to 500,000 grams/mole [0042]. The thermoplastic resin includes at least one of C5 resin, C9 resin, terpene resin , vinylaromatic resin, terpene-phenolic resin, rosin resin, cyclopentadiene resin, guayule resin, or a combination thereof. [0010 and 0054]. The resin-extended rubber is used for tire tread [0099-0101]. 
Regarding claim 41, GALIZIO teaches the at least one conjugated diene monomer containing rubber is polymerized by solution polymerization [0025]. 
Regarding claim 45, GALIZIO teaches the amount of the thermoplastic resin is in the amount of up to 100 phr, at least 5 phr, at least 10 phr, and 5 to 100 phr [0018]. 
Regarding claim 46, GALIZIO teaches the resin-extended rubber by mixing at least one thermoplastic resin with-rubber-solvent cement comprising at least one conjugated diene monomer-containing rubber (Abstract; [0018]). Rubber-solvent-cement comprises (i) at least one conjugated diene monomer containing rubber and (ii) at least one non-polar solvent [0021]. 
Regarding claim 52, the claim limitations, “A resin-extended elastomer which may be obtained via the process according to claim 47,” is a product by process limitation. 
Although GALIZIO does not disclose the process steps of claim 47, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed (process) and given that GALIZIO meets the requirements of the claimed composition, GALIZIO clearly meet the requirements of present claim.
Regarding claims 54, 56, and 58, GALIZIO teaches the resin-extended rubber comprising reinforcing fillers including silica, carbon black, and etc. [0068-0069 and 0080]. The rubber further comprises cure package which includes at least one of vulcanizing agent, a vulcanization accelerator, a vulcanizing activator, a vulcanizing inhibitor, and an anti-scorching agent [0082-0086]. The resin-extended rubber is used for tire tread [0099-0101].

Claims 39, 40, 42-45 and 54-58 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by VOGE et al. (U.S. Publication No. 2013/0196085, hereinafter, VOGE).
Regarding claims 39, 42, 45, 55, and 57, VOGE teaches an elastomer composition comprising an unsaturated diene elastomer, between 30 and 90 phr of a hydrocarbon resin, from 0 to less than 30 phr of filler (Abstract; [0014-0017]). The unsaturated diene includes solid unsaturated diene elastomer including  polybutadienes (BRs), synthetic polyisoprenes, butadiene copolymers (SBRs (styrene butadiene rubber), and etc. [0045-0049]. The solid elastomer exhibits a number average molar mass (Mn)  which is greater than 100,000 g/mol, preferably between 100,000 and 5,000,000 g/mol [0054-0055]. The hydrocarbon resins are used as plasticizing agents or tackifying agents in polymer matrices [0065]. The hydrocarbon resins has a number-average molar mass (Mn) of between 400 and 2000 g/mol [0072]. The composition is used to produce inflatable tires intended for motor vehicles, aircraft, and etc. [0019-0021].
With regard the claim limitations, “A resin-extended elastomer” the hydrocarbon resin functions as plasticizing agent in the polymer matrices (i.e., unsaturated diene elastomer). 
Regarding claim 40, VOGE teaches the unsaturated diene includes solid unsaturated diene elastomer including  polybutadienes (BRs), synthetic polyisoprenes, butadiene copolymers (SBRs (styrene butadiene rubber), and etc. [0045-0049]. The solid elastomer exhibits a number average molar mass (Mn)  which is greater than 100,000 g/mol, preferably between 100,000 and 5,000,000 g/mol, preferably between 200,000 and 1,500,000 g/mol [0054-0055].
Regarding claims 43 and 44, VOGE teaches the hydrocarbon resin include cyclopentadiene or dicyclopentadiene homopolymer or copolymer resins, C5 fraction homopolymer or copolymer resins, C9 fraction homopolymers or copolymer, terpene homopolymer or copolymers resins, and etc. [0080-0082]. 
Regarding claim 52, the claim limitations, “A resin-extended elastomer which may be obtained via the process according to claim 47,” is a product by process limitation. 
Although VOGE does not disclose the process steps of claim 47, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed (process) and given that VOGE meets the requirements of the claimed composition, VOGE clearly meet the requirements of present claim.
Regarding claims 54, 56, and 58, VOGE teaches the composition further comprises carbon black [0141] and crosslinking agent (thiuram polysulphide) [0018, 0144, and 0146]. The composition is used to produce inflatable tires intended for motor vehicles, aircraft, and etc. [0019-0021]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763